IN THE
                         TENTH COURT OF APPEALS



                                No. 10-19-00244-CR
                                No. 10-19-00245-CR
                                No. 10-19-00246-CR
                                No. 10-19-00247-CR

                         IN RE TIMOTHY HARGROVE


                                Original Proceeding



                          MEMORANDUM OPINION


      Relator, Timothy Hargrove, asked this Court to mandamus the trial court to rule

on relator’s “Motion for Copies of Police Reports” filed in four underlying proceedings.

We requested a response from the trial court or the real-party-in-interest. We informed

the parties that if a ruling on relator’s motion was made before the due date of the

response, a copy of the ruling may be provided in lieu of a response.

      The Court was provided a copy of the court’s ruling on relator’s motions.

Accordingly, since a ruling has been made, relator’s petitions for writ of mandamus are
dismissed as moot.



                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petitions dismissed as moot
Opinion delivered and filed August 14, 2019
Do not publish
[OT06]




In re Timothy Hargrove                                 Page 2